t c summary opinion united_states tax_court adam d fehr petitioner v commissioner of internal revenue respondent docket no 14470-16s filed date adam d fehr pro_se sandeep singh janice b geier and catherine j caballero for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioner is liable for federal_income_tax deficiencies and accuracy-related_penalties for the years and in the amounts as follows penalty year deficiency sec_6662 dollar_figure big_number dollar_figure big_number petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in california after concessions the issues remaining for decision are whether petitioner is entitled to deductions for unreimbursed employee business_expenses of dollar_figure and dollar_figure for and years in issue respectively entitled continued revenue code code as amended and in effect for and and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2petitioner concedes that he is not entitled to deductions for medical_expenses claimed on schedule a itemized_deductions for or an itemized_deduction for charitable_contributions for to a deduction for charitable_contributions of dollar_figure for and liable for accuracy-related_penalties for the years in issue under sec_6662 i petitioner’s employment background3 during the years in issue petitioner was employed as a sales manager for valley packline solutions inc vps at its headquarters in reedley california vps builds installs and maintains equipment used to process fresh fruits and vegetables at various customer facilities in the united_states and abroad petitioner’s duties at vps included overseeing the sales department maintaining customer relationships and managing sales installation and maintenance of the firm’s equipment petitioner frequently visited customer facilities around the san joaquin valley and other locations the record includes a letter from vps’ general manager stating that vps did not reimburse its employees for expenses for the ordinary conduct of their employment with the firm 3some of the facts have been stipulated ii petitioner’s tax returns a petitioner filed a form_1040 u s individual_income_tax_return for reporting wages of dollar_figure on schedule a attached to his tax_return petitioner claimed in relevant part a deduction of dollar_figure for charitable gifts by cash or check and a deduction of dollar_figure for unreimbursed employee business_expenses before the application of the floor prescribed in sec_67 petitioner also attached to his tax_return a form 2106-ez unreimbursed employee business_expenses and a schedule titled unreimbursed expense statement reporting the following work-related expenses item vehicle expenses parking fees tolls and transportation travel_expenses other expenses meals and entertainment expense sec_4 union and professional dues uniforms tools cell phone miscellaneous work expenses work-related expenses amount dollar_figure big_number big_number big_number big_number big_number big_number big_number b petitioner filed a form_1040 for reporting wages of dollar_figure on schedule a attached to his tax_return petitioner claimed in relevant part a deduction of dollar_figure for unreimbursed employee business_expenses before the application of the floor prescribed in sec_67 petitioner also attached to 4this amount reflects the reduction prescribed in sec_274 his tax_return a form 2106-ez essentially blank and a schedule titled unreimbursed expense statement reporting the following work-related expenses item union and professional dues uniforms tools cell phone miscellaneous work expenses work-related expenses amount dollar_figure big_number big_number big_number big_number big_number iii petitioner’s records petitioner produced eight receipts from goodwill industries goodwill in an effort to substantiate the charitable_contribution_deduction that he claimed for each receipt included a list of several items eg adult bike tv bedroom dressers jackhammer and petitioner recorded his own educated guess of the cumulative value of the items on each receipt the total value that petitioner assigned to the items on each receipt ranged from a low of dollar_figure to a high of dollar_figure and the eight receipts totaled dollar_figure petitioner also offered various records in an effort to substantiate the unreimbursed employee business_expenses that he claimed for the years in issue for petitioner produced a log recording the number of miles that he drove each day the places that he visited and meals and entertainment_expenses he also produced separate schedules listing travel-related expenses amounts that he purportedly paid for tools purchased at lowes jenson pilegard and exeter mercantile and amounts that he paid for golf outings hunting fishing trips and wine and liquor purchases petitioner also provided his bank and credit card statements for petitioner’s mileage log for shows that he frequently drove from his home to a customer’s facility purchased lunch for one or more individuals and then drove home on some days petitioner drove from his home and made two or more stops at customers’ facilities or at vps purchased lunch for one more individuals and then drove home petitioner did not describe the work he performed and he did not record the number of miles that he drove between destinations he recorded only the total number of miles that he drove each day 5petitioner failed to produce receipts identifying the tools that he purchased for petitioner again produced a combined mileage meals and entertainment log unlike his mileage log for this log included a breakdown of the miles that petitioner drove between various destinations each day petitioner’s tax returns for and were prepared at fiesta tax service by javier garcia and tony garcia respectively petitioner testified that he provided his tax records to the tax_return_preparers and his tax returns were prepared and processed while he waited discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 when a taxpayer establishes that he paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate 6petitioner does not contend and the record does not suggest that the burden_of_proof should shift to respondent pursuant to sec_7491 the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir i unreimbursed employee business_expenses a deduction is allowed under sec_162 for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business as used in sec_162 an ordinary_expense is defined as one which is normal usual or customary in the taxpayer’s trade_or_business see 308_us_488 and necessary has been defined as appropriate and helpful see welch v helvering u s pincite a deduction normally is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 the term trade_or_business includes performing services as an employee 54_tc_374 an employee_business_expense is not ordinary and necessary however if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 at sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir the term listed_property includes inter alia passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his or her own statement which in combination are sufficient to establish the amount date and time and business_purpose for each expenditure for travel away from home or each expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date 7the record includes a statement from vps that the firm did not reimburse its employees for work-related expenses the court concludes that petitioner was not entitled to be reimbursed for the expenses in dispute a vehicle meals and entertainment travel_expenses the logs and related schedules that petitioner offered at trial in an effort to substantiate the vehicle meals and entertainment and travel_expenses in dispute do not satisfy the strict substantiation requirements of sec_274 an overarching shortcoming is the absence of any objective evidence of the business_purpose for the disputed expenses the logs lack any description of the work that petitioner may have performed or business matters that he may have discussed with vps’ customers although we have no reason to doubt petitioner’s testimony that his responsibilities at vps included maintaining good customer relationships his logs indicate that nearly every day for two consecutive years excluding most weekends he drove to a customer’s facility and bought lunch for himself and others assuming that petitioner’s logs are accurate this pattern of activity strongly suggests that the expenditures in dispute were predominantly personal and were only indirectly related to the conduct of vps’ business the foregoing aside petitioner’s logs show that on many days he drove from his home to a customer’s facility had lunch and then returned home he 8for the sake of completeness we note that petitioner failed to produce receipts substantiating many of the expenditures_for meals and entertainment and travel his bank and credit card statements provided little in the way of corroboration of the expenditures likewise reported mileage expenses for round trips from his home to vps’ headquarters in the absence of evidence that petitioner’s principal place of employment was somewhere other than vps’ headquarters the miles that he drove on round trips from his home to customer facilities and to and from vps’ headquarters constitute nondeductible personal commuting expenses see eg 59_tc_456 in sum respondent’s disallowance of the deductions petitioner claimed for vehicle meals and entertainment and travel_expenses for the years in issue is sustained b other expenses petitioner claimed deductions for other employment-related_expenses including union dues uniforms tools cell phone charges and miscellaneous expenses but he offered no documents records or receipts to either substantiate these expenditures or show that those expenditures qualified as ordinary and necessary business_expenses within in the meaning of sec_162 on this record there is insufficient evidence to permit the court to employ the cohan_rule to estimate the amount allowable as a deduction consequently we sustain respondent’s proposed disallowance of the remaining amounts petitioner claimed for unreimbursed employee_expenses for the years in issue ii charitable_contributions for petitioner claimed a deduction of dollar_figure for charitable_contributions by cash or check on schedule a for at trial however he produced eight receipts listing household_items tools and sports equipment that he purportedly had donated to goodwill each receipt included petitioner’s own estimate of the cumulative value of the items at the time of the donations sec_170 allows deductions for contributions made during a taxable_year to qualifying charitable organizations charitable_contributions are deductible only if verified in accordance with regulations prescribed by the secretary sec_170 see 136_tc_515 sec_170 provides that the taxpayer must obtain a contemporaneous written acknowledgment from the donee for any claimed charitable_contribution_deduction of dollar_figure or more sec_170 provides in relevant part that the contemporaneous written acknowledgment must include the amount of cash and a description of any property other than cash contributed whether the donee organization provided any goods or services in consideration in whole or in part for any cash or property contributed and if so a description and good-faith estimate of the value of any goods or services provided by the donee sec_1_170a-13 f income_tax regs in addition to the written acknowledgment requirement sec_170 and related regulations establish more detailed requirements for substantiation of contributions of property other than money for noncash contributions of dollar_figure or less the taxpayer must substantiate the contribution with a receipt from the donee indicating the donee’s name the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances sec_1_170a-13 income_tax regs for noncash contributions in excess of dollar_figure the taxpayer normally must also maintain written records showing the manner in which the item was acquired the approximate date_of_acquisition and the cost or adjusted_basis of the property id subpara see lattin v commissioner tcmemo_1995_233 the goodwill receipts that petitioner offered at trial do not include the value of individual items that he donated although it does not appear that any one item was worth more than dollar_figure petitioner offered no evidence on this point in any event the goodwill receipts include only generic descriptions of the items donated petitioner did not identify the age quality or condition of the donated 9if information regarding the acquisition_date or cost_basis of the property is not available and the taxpayer attaches a statement to his return setting forth reasonable_cause for not being able to provide such information the taxpayer’s charitable_contribution_deduction shall not be disallowed on that account sec_1_170a-13 income_tax regs items nor did he explain the method or process he used in making his educated guess as to the value of the items on this record we conclude that petitioner failed to meet the substantiation requirements for contributions of property other than money prescribed in sec_170 and the related regulations consequently we sustain respondent’s determination that petitioner is not entitled to a deduction for charitable_contributions for iii accuracy-related_penalties sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 a taxpayer is negligent if he or she fails to maintain sufficient records to substantiate disputed expenses 116_tc_438 sec_1_6662-3 income_tax regs by definition an understatement generally means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent met his burden of productiondollar_figure petitioner was negligent in failing to maintain adequate_records to substantiate the expenses in dispute moreover the understatements of income_tax for the years in issue are substantial within the meaning of sec_6662 petitioner did not offer a defense to the imposition of accuracy-related_penalties in this case other than to assert that respondent had erred in determining tax deficiencies that matter having been resolved against him respondent’s 10the record includes civil penalty approval forms executed by the examining agent’s group manager with respect to the sec_6662 penalties determined in the notice_of_deficiency determination that petitioner is liable for accuracy-related_penalties under sec_6662 is sustained to reflect the foregoing decision will be entered for respondent
